UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
NOTICE F
PETER MALIARAKIS __'-Q_MO-TM
Plaintiff, Docket No.: 14 CV 6088
USDJ Ronnie Abrams
-against-

NEW YORK CITY DEPARTMENT OF EDUCATION,

Et _al.
Defendants.
x

 

PLEASE TAKE NOTICE, that, upon the accompanying Affirmation of Jorge Vasquez Esq. including
all of the exhibits appended thereto, and upon the accompanying Memorandum of Law, and upon all prior
proceedings, pleadings, and filings in this Action, Jorge Vasquez Esq. Will move this Court at the United States
Courthouse for the Southem District of NeW York, before the Honorable Ronnie Abrams, USDJ located at 40
Foley Square, Courtroom 2203, NeW York, NeW York, at a time and date to be set by the Cour“c for an Order
enforcing an award of attorney fees to Jorge A. Vasquez Esq. in the amount of $37,450.00 and for such other
and further relief as to this Court seems just and proper.

Dated: December 5, 2018
Queens, New York

Respectfully submitted,

/s/ Jorge A. Vasquez, Esq.
Trial Counsel for the Plaintiff
84-08 Queens Blvd.

Queens, New York 11373
Tel.: (718) 701-2729

